Appeal from an or*1314der of the Niagara County Court (Sara S. Sperrazza, J.), entered June 18, 2007. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that he was improperly assessed 10 points under the risk factor for unsatisfactory conduct while confined. We reject that contention. The assessment under that risk factor was based upon, inter alia, a recent determination following a tier III hearing that was set forth in the case summary and that defendant admitted had been entered against him. “ ‘Thus, [County Court’s] determination of defendant’s risk level is based on clear and convincing evidence, and we will not disturb it’ ” (People v Peterson, 8 AD3d 1124, 1125 [2004], lv denied 3 NY3d 607 [2004]; see also People v Wragg, 41 AD3d 1273, 1274 [2007], lv denied 9 NY3d 809 [2007]; People v Vaughn, 26 AD3d 776 [2006]). Present— Martoche, J.P., Smith, Lunn, Pine and Gorski, JJ.